Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Stemberger on 5 May 2022.
Claim 20 of the application has been amended as follows: 
20. (Currently Amended) The method of claim 14, wherein the fibrous core is at least one of a group of materials consisting of glass fiber, carbon fiber, aramid fiber, or poly(para-phenylene terephthalamide) .

Allowable Subject Matter
Claims 11-14 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11 the prior art fails to teach “a work surface comprising a plurality of discrete support columns terminated by a receiving surface . . . wherein each receiving surface terminating an associated discrete support column is adjustably movable in height and angle by a computer to accept the orientation in space matching the orientation of the 3D object surface segment spanning in the air” in combination with the other limitations of the claim. Wang (US20200329814) teaches that material may be printed on adjustable support columns, but Wang does not teach that the columns are adjustable in height and angle. 

Regarding claim 14 the prior art fails to teach a multistrand filament covered by a thixotropic material, extruding the multistrand filament in a flat strip, and applying multiple coatings of different material to the sides of the flat strip. Tyler teaches that a multistrand filament may be surrounded by a thixotropic material, but Tyler fails to teach a flat strip with multiple coatings of different material to the sides of the flat strip. 

Regarding claim 18 the prior art fails to teach a multistrand filament covered by a thixotropic material, extruding the multistrand filament in a flat strip, and each side of the flat strip has materials with different compositions. Tyler teaches that a multistrand filament may be surrounded by a thixotropic material, but Tyler fails to teach a flat strip with materials with different compositions on each side of the strip. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742